Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Arguments

1.	Applicant’s arguments, see applicant’s remarks, filed on 12/30/2020, with respect to the rejection(s) of claims 1-22 under 35 U.S.C § 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nejati (US PUB. 2020/0330028) and Birnhack et al. (US PUB. 2020/0167972 hereinafter, “Birnhack”).

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 


Claims 2-12 depend on claim 1. Therefore the rejection of claims 2-12 are rejected the same as the rejection of claim 1 set forth above.

Claim 13 recites the limitation "the images" in line 14; the term “images" is not previously presented in the claim. There is insufficient antecedent basis for these limitations in the claim. It is not cleared that the limitation "images" in line 14 referred back to the limitation " the visible and invisible light images” claimed previously in lines 12-13. Clarification is required.

Claims 14-15 depend on claim 13. Therefore the rejection of claims 14-15 are rejected the same as the rejection of claim 13 set forth above.

Claim 16 recites the limitation "the images" in line 7; the term “images" is not previously presented in the claim. There is insufficient antecedent basis for these limitations in the claim. It is not cleared that the limitation "images" in line 7 referred back to the limitation "the visible and invisible light images” claimed previously in line 5-6. Clarification is required.

Claim 17 depend on claim 16. Therefore the rejection of claim 17 are rejected the same as the rejection of claim 16 set forth above.


Claims 19-22 depend on claim 18. Therefore the rejection of claims 19-22 are rejected the same as the rejection of claim 18 set forth above.

Claim Rejections - 35 USC §103


4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 7-13, 16, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nejati (US PUB. 2020/0330028) in view of Birnhack et al. (US PUB. 2020/0167972 hereinafter, “Birnhack”).

Consider claim 1, Nejati teaches a method comprising: receiving at a convolutional neural network:  5a visible light image comprising a region-of-interest imaged using visible light (page 3 [0046]); and classifying and/or detecting the object-of-interest using the convolutional neural network, wherein the convolutional neural 
Nejati does not explicitly show that an invisible light image comprising at least a portion of the region-of- interest imaged using invisible light, wherein at least one of the visible and invisible light images depicts an object-of-interest within the portion 10of the region-of-interest shared between the images.
In the same field of endeavor, Birnhack teaches an invisible light image comprising at least a portion of the region-of- interest imaged using invisible light, wherein at least one of the visible and invisible light images depicts an object-of-interest within the portion 10of the region-of-interest shared between the images (page 2 [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, an invisible light image comprising at least a portion of the region-of- interest imaged using invisible light, wherein at least one of the visible and invisible light images depicts an object-of-interest within the portion 10of the region-of-interest shared between the images, as taught by Birnhack, in order for a computationally efficient way for determining sharp color versions of night-vision images.

Consider claim 7, Nejati further teaches wherein the visible and invisible light images collectively comprise a number of channels, and the convolutional neural network comprises at least some layers connected in series that sequentially process the channels (page 5 [0067]).  



Consider claim 9, Birnhack further teaches wherein the object-of-interest is depicted in only the invisible light image and not the visible light image (page 2 [0027]).  

Consider claim 10, Birnhack further teaches wherein the object-of-interest is depicted in the visible and invisible light images (page 2 [0027]).  

15 Consider claim 11, Nejati further teaches wherein the portion of the region-of-interest shared between the images are substantially spatially correlated with each other (page 6 [0071]).  

Consider claim 12, Birnhack further teaches wherein the portion of the region-of-interest shared between the images is an entirety of each of the images (pages 5-6 [0064]).  

Consider claim 13, Nejati teaches a video capture assembly comprising: 20an image sensor assembly receptive to visible and invisible light (page 3 [0046]); a processor communicatively coupled to the image sensor assembly; and a memory device communicatively coupled to the processor, wherein the memory device has stored thereon computer program code that is executable - 39 -by the processor and that, when executed by the processor (page 5 [0067]), causes the processor to perform a method comprising: receiving at a convolutional neural network: a visible light image comprising a region-of-interest imaged using 5visible light (page 3 [0046]); and 
Nejati does not explicitly show that an invisible light image comprising at least a portion of the region- of-interest imaged using invisible light, wherein at least one of the visible and invisible light images depicts an object-of-interest within the portion of the region-of-interest shared between the 10images.
In the same field of endeavor, Birnhack teaches an invisible light image comprising at least a portion of the region- of-interest imaged using invisible light, wherein at least one of the visible and invisible light images depicts an object-of-interest within the portion of the region-of-interest shared between the 10images (page 2 [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, an invisible light image comprising at least a portion of the region- of-interest imaged using invisible light, wherein at least one of the visible and invisible light images depicts an object-of-interest within the portion of the region-of-interest shared between the 10images, as taught by Birnhack, in order for a computationally efficient way for determining sharp color versions of night-vision images.

Consider claim 16, Nejati teaches a method comprising: classifying and/or detecting the object-of-interest using the artificial neural network, wherein the artificial neural network classifies and/or detects the object- of-interest using the visible and invisible light images (page 5 [0062]).

In the same field of endeavor, Birnhack teaches sending the visible and invisible light images to an artificial neural network (page 8 [0103]); generating, using a video capture assembly that comprises part of a video surveillance system (page 5 [0061]), and a visible light image comprising a region-of-interest imaged using visible light  and an invisible light image comprising at least a portion of the region-of-interest imaged using invisible light, wherein at least one of the visible and invisible light images depicts an object-of-interest within the portion of the region-of-interest shared between the images (page 2 [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, sending the visible and invisible light images to an artificial neural network; generating, using a video capture assembly that comprises part of a video surveillance system, and a visible light image comprising a region-of-interest imaged using visible light  and an invisible light image comprising at least a portion of the region-of-interest imaged using invisible light, wherein at least one of the visible and invisible light images depicts an object-of-interest 

Consider claim 18, Nejati teaches a method comprising: 15providing training image pairs to an artificial neural network, wherein at least some of each of the training image pairs comprise: a first training image comprising a training region-of-interest imaged using visible light (page 3 [0046]); and training, by using the pairs of training images, the artificial neural network to classify and/or detect an object-of-interest that appears in at least one of the 25first and second training images (page 5 [0062]).
Nejati does not explicitly show that a second training image comprising a portion of the training region-of- 20interest imaged using invisible light, wherein at least one of the first and second training images depicts a training object-of-interest within the portion of the training region of interest shared between the images.
In the same field of endeavor, Birnhack teaches a second training image comprising a portion of the training region-of- 20interest imaged using invisible light, wherein at least one of the first and second training images depicts a training object-of-interest within the portion of the training region of interest shared between the images (page 2 [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, a second training image comprising a portion of the training region-of- 20interest imaged using invisible light, wherein at least one of the first and second training images depicts a training object-of-interest within the portion of the training region of interest shared between the images, 

Consider claim 20, Nejati further teaches wherein the first and second training images collectively comprise a number of channels, and the artificial neural network comprises a convolutional 5neural network that comprises multiple layers that are connected in series and sequentially process the channels (pages 6-7 [0078]).  

Consider claim 21, Birnhack further teaches wherein the portion of the training region-of-interest shared between the images are substantially spatially correlated with each other (page 2 [0027]). 

Consider claim 22, Birnhack further teaches wherein the portion of the training region-of-interest shared 10between the images is an entirety of each of the images (page 2 [0027]).

6.	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nejati in view of Birnhack and further in view of Scheele et al. (U.S. PUB. 2016/0331120 hereinafter, “Scheele”).

Consider claim 3, Nejati and Birnhack in combination fail to teach wherein the visible light comprises wavelengths selected from a range of approximately 400 nm to approximately 700 nm.
However, Scheele teaches wherein the visible light comprises wavelengths selected from a range of approximately 400 nm to approximately 700 nm (page 1 [0009]).


Consider claim 4, Scheele further teaches wherein the invisible light comprises wavelengths selected from a range of approximately 10 nm to approximately 400 nm (page 1 [0009]).  

Consider claim 5, Scheele further teaches wherein the invisible light comprises wavelengths selected from a range of approximately 700 nm to approximately 1 mm (page 1 [0009]).  

Consider claim 6, Scheele further teaches wherein the invisible light comprises wavelengths selected from a range of approximately 0.1 cm to approximately 1 m or a range of approximately 2.7 5mm to approximately 100 m (page 4 [0028]).  

Allowable Subject Matter

7.	Claims 2, 14-15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


8.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649